838 F.2d 1222Unpublished Disposition
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Max SCHARER, Rene Muntwyler and Daniel Bellus.
No. 87-1465.
United States Court of Appeals, Federal Circuit.
Jan. 15, 1988.

Before PAULINE NEWMAN, ARCHER, and MAYER, Circuit Judges.
PER CURIAM.


1
This appeal is taken by Max Scharer, Rene Muntwyler, and Daniel Bellus, from the decision of the Board of Patent Appeals and Interferences rejecting claims 19-24 of patent application Serial No. 559,013.  The Board held that applicants did not meet their burden of demonstrating, in terms of 35 U.S.C. Sec. 103, that their claimed invention would not have been obvious in view of the prima facie case presented by the cited references, with particular attention to Van Reet et al.  U.S.  Patent No. 4,079,062 and Canadian Patent No. 1,094,258.  We have reviewed the references, the arguments, and the two declarations.  We affirm the Board's decision on the basis thereof.